MEMORANDUM ****
Alexander Fragante Gutierrez, a native and citizen of the Philippines, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) affirming without opinion the Immigration Judge’s (“IJ”) denial of Gutierrez’s application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252(b). We review for substantial evidence, see Nahrvani v. Gonzales, 399 F.3d 1148, 1151 (9th Cir.2005), and we deny the petition for review.
Substantial evidence supports the IJ’s determination that Gutierrez’s experiences did not rise to the level of persecution. See Nahrvani, 399 F.3d at 1153 (holding that the threats failed to rise to the level of persecution because the threats were anonymous, vague, and did not create a sense of immediate physical violence). In addition, substantial evidence supports the IJ’s determination that Gutierrez’s fear of persecution is not objectively reasonable. See Lim v. INS, 224 F.3d 929, 934 (9th Cir.2000). Neither Gutierrez nor his family was threatened, harassed, harmed, or contacted during the two years between the receipt of the *662threatening note and his family leaving the Philippines. Cf. Borja v. INS, 175 F.3d 732, 736-737 (9th Cir.1999) (en banc).
Because Gutierrez did not establish eligibility for asylum, he did not satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245,1255 (9th Cir.2003).
Relief under the CAT is unavailable because Gutierrez has not shown that it is more likely than not that he will be tortured if returned to the Philippines. See Khwp v. Ashcroft, 376 F.3d 898, 906 (9th Cir.2004); 8 C.F.R. § 208.16(c)(2) (2005).
Gutierrez’s challenge to the BIA’s summary affirmance procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850 (9th Cir.2003).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.